MacIntyre, J.
The jury was warranted in concluding from the evidence and the defendant’s statement that three witnesses went to a garage temporarily controlled by the defendant, and saw him pouring intoxicating liquor from a jug into a sink in the garage, and that they procured about a half-gallon of the liquor. The evidence supports the verdict of guilty of possessing intoxicating liquor, and the court did not *380err in overruling tlie motion for new trial containing only the usual general grounds.
Decided September 9, 1937.
D. W. Mitchell, for plaintiff in error.
J. H. Paschall, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Guerry, J., oonour.